Citation Nr: 0615368	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for service connection for residuals of a back 
injury. 
 
2.  Entitlement to service connection for a stomach 
condition. 
 
3.  Entitlement to an increased initial rating for residuals 
of a left jaw fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 through 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The issue of entitlement to an increased initial rating for 
residuals of a left jaw fracture, currently rated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1993, the RO denied the veteran service 
connection for residuals of a back injury on the basis that 
there was no evidence of a permanent residual back 
disability.  He was informed of this decision and did not 
file an appeal.  
 
2.  Evidence associated with the record since the January 
1993 rating decision is new, but neither material nor so 
significant that it must be considered along with all the 
evidence of record in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.  

3.  There is no evidence in the record to show that the 
veteran has a stomach condition.




CONCLUSIONS OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 3.156 (2001).

The criteria for service connection for a stomach condition 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back

The veteran has submitted evidence that he contends reopens 
his claim for service connection for a back disability.  His 
claim was denied in April 1993 and not appealed; thus, it 
will generally not be reopened and allowed.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been previously denied 
and is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2005).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received 
prior to that date (July 2001), the amended regulation is not 
applicable to this case.)  Evidence submitted since April 
1993 is of concern for the purpose of reopening this claim.  

The recent medical records are clearly "new" evidence, 
because they were not before the RO at the time of its April 
1993 decision.  The Board does not find the evidence to be 
material, because it does not relate to a specific element of 
the veteran's claim that was essential to the April 1993 
decision.  

The veteran's claim of entitlement to service connection was 
denied in April 1993, because his claimed back condition in 
service was found to have been a temporary condition that had 
resolved with treatment, and that no permanent residual 
disability was shown at the time of separtation from service 
or on VA examination.  

Records from Dr. Scarborough were reviewed.  A February 2002 
treatment note shows the veteran was seen for upper back pain 
of 15 years possibly related to a recent injury.  The 
diagnosis was acute upper and mid back pain.  Other records 
show a May 2002 complaint of pain with a diagnosis of acute 
myofascial strain on one day's duration resulting from a 
recent injury during lifting.  Dr. Scarborough does not 
relate the complaints of back pain to any particular cause 
and does not provide any opinion as to whether it is related 
to the veteran's complaint of back strain in service.  The 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

This evidence does not lend itself towards proving the merits 
of the claim as to the basis for the April 1993 denial, and 
while the records are new, they are not material and cannot 
be used to reopen the veteran's claim for service connection 
for residuals of a back injury.  For these reasons, the 
veteran's claim is not reopened.

Stomach

The veteran seeks service connection for a stomach disorder.  
The preponderance of the evidence is against his claim, 
because the record is devoid of evidence that the veteran has 
a current stomach disorder.

To establish service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The first element, medical evidence of a current disability, 
is not met.  Since filing his claim in July 2002, the veteran 
has submitted no evidence that he has a current stomach 
disorder.  At his March 1993 VA general examination, the 
veteran denied any history of a digestive system disease.  
Since then, the veteran submitted records from his private 
physician, Dr. Scarborough dating from June 1993 to December 
2002.  At no time during this nine year span did the veteran 
receive treatment for a stomach ailment.  

The fact that the claims folder is devoid of evidence of a 
stomach disorder at any time does not favor the veteran's 
claim.  The preponderance of the evidence is against his 
service connection claim.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In March 2002 and again in August 2002, VA sent the veteran 
letters satisfying its duty to notify.  The March 2002 letter 
notified the veteran of the evidence necessary to reopen the 
back claim, as well as notifying the veteran of what was 
needed to establish entitlement to service connection for his 
back disability.  He was informed that to meet the 
requirement of new and material evidence, he needed evidence 
of an in-service diagnosis and a current diagnosis of the 
claimed condition, and that there is a relationship between 
the two.  Examples of such evidence was provided.  The August 
2002 letter notified him of what evidence was needed to 
establish service connection for a stomach disability.  Both 
letters notified him of what VA would obtain on his behalf, 
and what VA needed from him.  The March 2002 letter also 
asked the veteran to inform VA of any additional relevant 
evidence to support his claim.  These letters satisfied the 
VA's duty to notify.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the veteran's contentions, his service medical 
records and private medical records.   VA attempted to afford 
the veteran a hearing, but he failed to appear.  The veteran 
has not advised VA of any additional available evidence to 
substantiate his claim.  While the veteran did state that he 
would appear for a VA examination, if necessary, VA 
determined that such an examination was not necessary in 
order to decide these claims.  Thus, VA's duty to assist has 
been satisfied.

As VA's duties to notify and assist have been met, there is 
no prejudice to the veteran in adjudicating the appeal.

ORDER

1.  New and material evidence was not submitted to reopen a 
claim for service connection for residuals of a back injury. 
 
2.  Entitlement to service connection for a stomach condition 
is denied. 




REMAND

In November 2002, the veteran claimed service connection for 
residuals of an in-service left jaw fracture.  The October 
2001rating decision granted service connection and awarded a 
10 percent rating.  The veteran's representative's December 
2003 substantive appeal regarding the back and stomach issues 
also appealed the jaw issue.  This statement is considered a 
notice of disagreement with the rating awarded in the October 
2003 rating decision.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

The RO has not responded to the December 2003 notice of 
disagreement as to the jaw rating.  A statement of the case 
must be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue 
of entitlement to an increased initial 
rating for the service-connected residuals 
of a left jaw fracture.  Advise the 
appellant of the need to timely file a 
substantive appeal to perfect the appeal.  
The appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


